TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00099-CV


Johnny Cantu, et al., Appellants

v.

Gray & Becker, P. C., Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. GN103879, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


O R D E R

PER CURIAM
		On May 17, 2002, appellants submitted an appellants' brief to this Court.  The brief
was untimely as it was due to be filed in this Court on April 22, 2002.  Appellants failed to file a
timely motion requesting an extension of time to file the brief.  Additionally, the brief does not
comply with Texas Rule of Appellate Procedure 38.1.  The brief has been marked received by this
Court's clerk's office and will not be filed.  Therefore, appellants' brief remains overdue.
 Appellants are ordered to submit a brief to this Court by Friday, June 14, 2002,
that complies with Texas Rule of Appellate Procedure 38.1.  The brief must include record cites,
legal authority, and refer only to documents and evidence presented to the trial court in trial court
cause number GN103879.  

		No further extensions of time to file a brief will be granted.  If an appellants' brief
complying with Rule 38.1 is not filed by Friday, June 14, 2002, the appeal may be dismissed. 
		It is ordered May 23, 2002.

Before Chief Justice Aboussie, Justices Kidd and Yeakel
Do Not Publish